SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

547
CA 11-02255
PRESENT: CENTRA, J.P., PERADOTTO, SCONIERS, AND MARTOCHE, JJ.


FAHD A. ALI, PLAINTIFF-RESPONDENT,

                     V                                           ORDER

WEICHERT REALTORS, DEFENDANT-APPELLANT.


PETER J. DIGIORGIO, JR., UTICA, FOR DEFENDANT-APPELLANT.


     Appeal from an order of the Oneida County Court (Michael L.
Dwyer, J.), entered March 15, 2011. The order affirmed an amended
judgment of the Utica City Court (Albert A. Alteri, J.H.O.), entered
July 30, 2010 in favor of plaintiff.

     It is hereby ORDERED that the order so appealed from is
unanimously affirmed without costs.




Entered:   April 20, 2012                       Frances E. Cafarell
                                                Clerk of the Court